Citation Nr: 0807174	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability due to service-connected external otitis.

2.  Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2007, the veteran failed to appear for a Board 
hearing.  In December 2007, the veteran submitted a statement 
to the RO in which he requested that his hearing be 
rescheduled.  In February 2008, the veteran's motion to 
reschedule his August 2007 hearing was denied based on a 
finding that his request was not received within the 15 days 
within which his request should have been made.  See 
38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  A right eye disability is not etiologically related to 
service or service-connected disability.

2.  The veteran's hearing loss is manifested by Level II 
hearing loss in the right ear and Level III hearing loss in 
the left ear.


CONCLUSIONS OF LAW

1.  A right eye disability was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.310 (2007).

2.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Eye Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

The veteran contends that his current right eye disability 
developed during active military service or secondary to his 
service-connected external otitis.

The medical evidence of record indicates that that the 
veteran does have a currently diagnosed right eye disability.  
Outpatient treatment reports from the VA Medical Center in 
Gainesville, Florida show that the veteran has been diagnosed 
with possible glaucoma of the right eye, mild cataracts of 
both eyes, refractive error and early macular degeneration.  
However, there is no competent evidence that either glaucoma, 
cataracts, refractive error, early macular generation or any 
other eye disability was diagnosed in service and no 
competent evidence indicates that any such disorder had its 
onset in service.  

Service medical records show that on pre-induction 
examination in January 1953, the veteran's corrected vision 
was 20/30 in the right eye; he was noted to have defective 
vision.  In August 1954, the veteran was evaluated for 
possible foreign body of the right eye.  A diagnosis of no 
foreign body found and mechanical irritation right eye lid 
was made.  At his separation examination in May 1955, the 
veteran reported that he had eye trouble and had worn 
glasses, but his corrected vision was recorded as 20/20 in 
the right eye and no eye disability was noted.  

The earliest medical evidence of record showing the presence 
of an eye disability consists of November 2002 treatment 
records from the VA Medical Center in Gainesville, Florida, 
which show that the veteran was diagnosed with suspected 
glaucoma.  Later, in 2003, 2004, 2005 and 2006, he was also 
diagnosed with refractive error, cataracts and early macular 
degeneration.  

The record does not contain competent medical evidence 
linking any current right eye disability to disease or injury 
during the veteran's active military service.  In addition, 
no competent evidence of record indicates that any of the 
veteran's right eye disabilities were caused, in whole or in 
part, by the veteran's service-connected external otitis.  In 
fact, the only evidence of a nexus between the veteran's 
current right eye disability and his service-connected 
external otitis is the veteran's own statements.  This is not 
competent evidence of the alleged nexus since the veteran 
does not have the medical expertise to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim.  
Accordingly, the claim should be denied.  38 U.S.C.A. § 5107 
(West 2002).

Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85 (2007).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the Roman Numeral designation for hearing 
impairment will be determined from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  When the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the Roman numeral designation for hearing 
impairment will be determined from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral 
will then be elevated to the higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (2007).

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss which is currently evaluated 
as noncompensably disabling under 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2007).  

The veteran contends that the symptomatology associated with 
his hearing loss is more severe than is contemplated by the 
currently assigned rating because he wears hearing aids and 
his hearing loss is both high and low.  He also claims that 
he has tinnitus which blocks sounds at the ear level.

Although the Board is sympathetic to the veteran's 
complaints, as explained above, disability ratings for 
hearing loss are derived from a mechanical application of the 
rating schedule to the numeric designations resulting from 
audiometric testing.
The veteran was afforded a VA audiological examination in May 
2005.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	35	60	55	44
Left (db):	20	35	60	45	40

Speech recognition ability of 88 percent bilaterally was 
reported.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(f) and these values to the rating 
criteria results in a numeric designation of level II in the 
right ear and level II in the left ear.  See 38 C.F.R. § 
4.85, Table VI (2007).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.

The most recent and up to date measurements of the veteran's 
hearing ability in the record come from a VA audiological 
examination conducted in August 2006, conducted in response 
to the veteran's claim that his hearing loss is worse than 
the rating assigned following his examination in May 2005.  
The evaluation produced the following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	35	45	50	38.75
Left (db):	20	30	50	45	36.25

Speech recognition ability of 84 percent in the right ear and 
80 percent in the left ear was reported.  The diagnosis was 
moderate bilateral sensorineural hearing loss.

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(f) and these values to the rating 
criteria results in a numeric designation of level II in the 
right ear and level III in the left ear.  See 38 C.F.R. 
§ 4.85, Table VI (2007).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.

Accordingly, the Board concludes that the disability is 
properly evaluated as noncompensably disabling for the entire 
period in question. The Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that in February 2005, prior to the 
initial adjudication of the claim, and in June 2006, the 
veteran was provided with the notice required by section 
5103(a), to include notice that he submit any pertinent 
evidence in his possession.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  The veteran was given the specific notice 
required by Dingess v. Nicholson in the aforementioned June 
2006 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board acknowledges that the notice provided in June 2006 
did not cover all of the elements of the notice required by 
the recent Vazquez-Flores decision.  Nonetheless, the Board 
concludes that the veteran was not prejudiced in this 
instance, as the 2006 notice suggested types of evidence, 
including both medical and lay evidence, that could support 
the veteran's claim for increase, and the veteran was given 
the specific rating criteria in the statement of the case.  
Therefore, he had actual notice of the rating criteria to be 
applied to the disability at issue.  The veteran also 
provided specific information concerning his disabling 
manifestations during the course of his claim and appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  The Board acknowledges that the 
veteran has not been afforded a VA examination to determine 
the etiology of any currently present right eye disability, 
but has determined that no such examination is required in 
this case because the medical evidence of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would provide evidence 
to substantiate the claim.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.

The Board is satisfied that any procedural errors in the 
development of the claims by the originating agency were not 
prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a right eye disability, claimed as 
secondary to the service-connected external otitis, is 
denied.

A compensable rating for bilateral hearing loss disability is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


